Citation Nr: 0425675	
Decision Date: 09/17/04    Archive Date: 09/23/04

DOCKET NO.  03-04 050	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama



THE ISSUE

Entitlement to service connection for a right foot disorder.  



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

C. S. Freret, Counsel




INTRODUCTION

Review of the claims file reveals that the veteran was in the 
Army National Guard from October 1954 to October 1960 and had 
periods of active duty for training in June 1955, June 1956, 
and July 1957.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from an August 2002 rating decision by the Department 
of Veterans Affairs (VA) Montgomery, Alabama, Regional Office 
(RO).  The veteran filed a notice of disagreement with that 
rating decision in September 2002.  After receiving a 
statement of the case in January 2003, the veteran perfected 
his appeal to the Board by timely filing a substantive appeal 
in February 2003.  The case was remanded by the Board in 
January 2004 for procedural purposes.  


FINDING OF FACT

A right foot disability is not shown to have been present in 
service or for many years thereafter.  


CONCLUSION OF LAW

A right foot disability was not incurred in or aggravated by 
military service, nor may arthritis of the right foot be 
presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1131, 1137, 5107 (West 2002); 38 
C.F.R.§§ 3.303, 3.307, 3.309 (2003).  


REASONS AND BASES FOR FINDING AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. 
§ 5100 et seq. (West 2002); see 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2002).  This law eliminated the concept of a 
well-grounded claim, redefined the obligations of VA with 
respect to the duty to assist, and imposed on VA certain 
notification requirements. 

First, VA has a duty to notify the veteran of any information 
and evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102 and 5103 (West 2002); 38 C.F.R. 
§ 3.159(b) (2002); see Quartuccio v. Principi, 16 Vet. App. 
183 (2002) (holding that both the statute, 38 U.S.C. § 
5103(a), and the regulation, 38 C.F.R. § 3.159, clearly 
require the Secretary to notify a claimant which evidence, if 
any, will be obtained by the claimant and which evidence, if 
any, will be retrieved by the Secretary).  Second, VA has a 
duty to assist the veteran in obtaining evidence necessary to 
substantiate the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159(c).  

The Janaury 2003 statement of the case, along with the April 
2004 supplemental statement of the case, advised the veteran 
of the laws and regulations pertaining to his claim of 
entitlement to service connection for a right foot 
disability.  Those documents informed the veteran of the 
evidence of record and explained the reasons and bases for 
denial of his claim.  He was specifically informed that his 
claim was being denied because the evidence did not show that 
he had a right foot disability that was related to his period 
of military service.  Both the statement of the case and the 
supplemental statement of the case made it clear to the 
veteran that in order to prevail on his service connection 
claim, he needed to present medical evidence establishing 
that he had a right foot disorder that was related to 
service.  The RO sent a letter to the veteran dated in May 
2002 that informed him as to what action he needed to take 
and what action the RO would take on his claim.  Specifically 
he was told that he needed to submit evidence showing that he 
had a current right foot disorder that was related to 
service.  Accordingly, the requirements regarding the duty to 
notify have been met.  

In Pelegrini v. Principi, No. 01-944 (U.S. Vet. App. June 24, 
2004) (Pelegrini II), the United States Court of Appeals for 
Veteran Claims' (Court) held, in part, that a notice, as 
required by 38 U.S.C. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
this case, the veteran was provided notice in May 2002 
regarding what information and evidence is needed to 
substantiate his claim, as well as what information and 
evidence must be submitted by him and what information and 
evidence will be obtained by VA.  Such notice was prior to an 
August 2002 rating decision that initially denied the claim.  
Therefore, because the required notice in this case was 
provided to the veteran prior to the initial AOJ adjudication 
denying the claim, the timing of the notice complies with the 
express requirements of the law as found by the Court in 
Pelegrini II.  

In addition, in Pelegrini II, the Court held, in part, that a 
notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must accomplish the following: (1) inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim(s)."  This 
"fourth element" of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1).  

In this case, although the notice letter that was provided to 
the veteran does not contain the "fourth element," the 
Board finds that the veteran was otherwise fully notified of 
the need to give to VA any evidence pertaining to his claim.  
He was informed in a February 2004 letter from the RO of the 
need to submit any and all evidence he had that would assist 
VA in properly adjudicating his claim.  

All the law requires is that the duty to notify is satisfied, 
and that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  In this case, because 
each of the four content requirements of a sufficient notice 
has been fully satisfied, any error in not providing a single 
notice to the veteran covering all content requirements is 
harmless error.  

Regarding the duty to assist, all relevant VA and private 
medical records have been obtained and associated with the 
claims file.  Additionally, the service medical records have 
been associated with the claims file, as has the report of an 
August 2002 VA feet examination.  The veteran indicated in a 
February 2004 statement that he had not received any medical 
treatment for his feet, other than from Dr. Chmielewski, 
whose February 2003 medical statement describing a Janaury 
2003 evaluation he performed on the veteran is associated 
with the claims file.  Under these circumstances, it is 
apparent that no additional evidentiary development is 
warranted since the file contains the relevant medical 
records and comprehensive information regarding the veteran's 
claim of entitlement to service connection for a right foot 
disorder.  Therefore, the Board finds that VA's duty to 
assist the veteran has been fully accomplished.  

Thus, on appellate review, the Board sees no areas in which 
further development is needed.  The RO has essentially met 
the requirements of the VCAA, and there would be no benefit 
in developing this case further.  See Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  Under 
these circumstances, adjudication of this appeal, without 
referral to the RO for further consideration of the claim 
under the VCAA, poses no prejudice to the veteran.  See 
Bernard, 4 Vet. App. 384, 394; VAOPGCPREC 16-92.  

The veteran argues that he sustained an injury to his right 
foot in service when a 300 pound block of ice fell on his 
feet, bruising both feet all the way up to the ankles.  He 
claims that the injuries to his feet at that time required 
him to spend a day or two in the base hospital and then 12 
days in a tent.  

Service medical records do not reveal any complaint, 
treatment, or finding of a right foot disorder.  A June 1956 
Report of Investigation in Case of Sickness or Injury by the 
National Guard Bureau shows that the veteran sustained a 
fracture of the left great toe on June 13, 1956, when a 300 
pound block of ice fell on the toe while he was performing 
the duty of issuing ice at the Quartermaster ice house.  The 
investigation report did not reference any injury to the 
right foot.  Evaluation of the veteran's feet at an October 
1957 re-enlistment examination for the Army National Guard 
revealed that the feet were normal.  

A VA feet examination was performed in August 2002, at which 
time the veteran gave a history of having a 300 pound block 
of ice drop on both feet in service.  The examination report 
indicated that there was disability in both feet, including 
some degree of pes planus in both feet, limitation of motion, 
pain, edema, instability, weakness, and tenderness.  The 
examiner reported a diagnosis of posttraumatic arthritis of 
both feet, worse on the right, with loss of function due to 
pain, but noted that the diagnosis was a clinical opinion, as 
the X-rays of the feet only reported degenerative joint 
disease of the left great toe.  

Three fellow National Guardsmen signed an October 2002 lay 
statement, drafted by the veteran, that described how he had 
sustained injuries to both feet (bruising to six inches above 
the ankles) when a 300 pound block of ice fell on his feet in 
1956.  

In a February 2003 private medical statement, M. D. 
Chmielewski, D. P. M. indicated that he had evaluated the 
veteran in Janaury 2003 for a complaint of bilateral foot 
pain.  The physician reported that the veteran had provided a 
history of bilateral foot pain since 1956 when a block of ice 
had fallen his feet.  The physician noted that X-rays of the 
feet had revealed the following findings: some osteopenia 
throughout, with forefoot joint spaces open and congruous; 
significant midfoot fault on the right with significant 
arthritic changes to the subtalor joint, dorsal aspect of the 
midfoot, and apparent arthritic changes to the ankle joint as 
well; and significant calcaneal enthesiopathy.  The physician 
stated that his impression at the time of the Janaury 2003 
evaluation was arthritic changes with joint lesions and bony 
exostosis to both feet, which he felt could be the result of 
significant trauma the veteran had experienced in 1956 and 
the lack of treatment for such since then.  

Under 38 U.S.C.A. §§ 1110 and 1131, a veteran is entitled to 
disability compensation for disability resulting from 
personal injury or disease incurred in or aggravated by 
military service.  Even if there is no record of arthritis in 
service, its incurrence in service will be presumed if it was 
manifest to a compensable degree within one year after 
service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. 
§§ 3.307, 3.309.  While the disease need not necessarily be 
diagnosed within the presumptive period, it must be shown, by 
acceptable lay or medical evidence, that there were 
characteristic manifestations of the disease to the required 
degree.  Id. 

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence  warrants direct service connection.  The 
presumptive provisions of the statute and VA regulations 
implementing them are intended as liberalizations applicable 
when the evidence would not warrant service connection 
without their aid.  38 C.F.R. § 3.303(d).  

When, after consideration of all the evidence and material of 
record in a case before VA with respect to benefits under 
laws administered by the Secretary of VA, there is an 
approximate balance of the positive and negative evidence 
regarding the merits of an issue material to a determination 
of the matter, the benefit of the doubt in resolving each 
such issue shall be given to the claimant.  38 U.S.C.A. 
§ 5107.  

The United States Court of Appeals for Veterans Claims 
(Court) has consistently held that "[a] determination of 
service connection requires a finding of the existence of a 
current disability and a determination of a relationship 
between that disability and an injury or disease incurred in 
service."  Watson v. Brown, 4 Vet. App. 309, 314 (1993).  The 
Court of Appeals for the Federal Circuit has repeatedly 
reaffirmed this principle.  Boyer v. West, 210 F.3d 1351, 
1353 (Fed. Cir. 2000) ("a veteran seeking disability benefits 
must establish . . . the existence of a disability [and] a 
connection between the veteran's service and the 
disability.")  

With regard to the medical evidence, a diagnosis or opinion 
by a health care professional is not conclusive, and is not 
entitled to absolute deference.  Indeed, the Court has 
provided guidance for weighing medical evidence.  The Court 
has held, for example, that a post-service reference to 
injuries sustained in service, without a review of service 
medical records, is not competent medical evidence.  Grover 
v. West, 12 Vet. App. 109, 112 (1999).  In meeting our 
responsibility to weigh the credibility and probative value 
of the evidence, the Board may accept one medical opinion and 
reject others.  Schoolman v. West, 12 Vet. App. 307, 310-11 
(1999); Evans v. West, 12 Vet. App. 22, 30 (1998), citing 
Owens v. Brown, 7 Vet. App. 429, 433 (1995).  

It is also the responsibility of the Board to determine the 
probative weight to be ascribed as among multiple medical 
opinions in a case, and to state reasons or bases for 
favoring one opinion over another.  See Winsett v. West, 11 
Vet. App. 420, 424-25 (1998).  The probative value of a 
physician's statement is dependent, in part, upon the extent 
to which it reflects "clinical data or other rationale to 
support his opinion," Bloom v. West, 12 Vet. App. 185, 187 
(1999), and a medical opinion is inadequate when it is 
unsupported by clinical evidence.  Black v. Brown, 5 Vet. 
App. 177, 180 (1995).  

In addition, the veteran does not meet the burden of 
presenting evidence as to medical cause and effect, or a 
diagnosis, merely by presenting his own testimony and that of 
his family and/or associates because, as lay persons, neither 
he nor they are competent to offer medical opinions.  The 
Court has made this clear in numerous cases.  See, e.g. 
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  In other 
words, without doubting for a moment the sincerity of the 
veteran's accounts of his medical problems, the Board must be 
mindful that only medical professionals may make valid 
medical assessments of his condition, his current disability, 
and the etiology thereof.  Nevertheless, a bare transcription 
of lay history, unenhanced by additional comment by the 
transcriber, does not become competent medical evidence 
merely because the transcriber is a medical professional.  
LeShore v. Brown, 8 Vet. App. 406, 409 (1995).  

The medical evidence in this case has been documented, as set 
forth above.  Clearly, the record is devoid of probative 
medical evidence sufficient to support the veteran's 
contention that he sustained a right foot injury or 
disability in service.  The June 1956 report of investigation 
performed at the time the veteran sustained a fracture of the 
distal phalynx of the left great toe did not list or mention 
any injury to the right foot.  Service medical records do not 
indicate the veteran had a right foot injury or disability.  
The initial complaint of any right foot injury or disability 
was the veteran's December 2001 claim application, and the 
first clinical finding of a right foot disability was at the 
August 2002 VA examination.  After hearing history provided 
by the veteran about a 300 pound block of ice dropping on his 
feet in 1956, Dr. Chmielewski concluded in his February 2003 
statement that radiographic changes seen in the veteran's 
feet could be the result of significant trauma he experienced 
in 1956.  The Board finds that Dr. Chmielewski's statement 
indicates that his opinion as to the possible etiology of the 
veteran's right foot disorder was based on medical history 
provided by the veteran, as opposed to any competent medical 
evidence or documented event.  Accordingly, the comment by 
Dr. Chmielewski may not be considered competent medical 
evidence of a link between current disability and service.  

Since the competent evidence of record does not reflect the 
presence of any right foot disorder until many years after 
service, and does not link any current right foot disorder to 
service, a basis upon which to grant service connection for a 
right foot disorder has not been presented.  The appeal is 
denied.  


ORDER

Service connection for a right foot disorder is denied.  



	                        
____________________________________________
	MICHAEL E. KILCOYNE
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



